Citation Nr: 1807711	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  11-13 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Robert Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

P. Yoffe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to October 1971. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a decision of the Regional Office (RO) of the Department of Veterans Affairs (VA).
 
The Veteran appeared before the undersigned at an April 2015 Board hearing.  The transcript of that hearing has been associated with the file.

The Board has characterized the issue on appeal as entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

The Board remanded the claim in May 2017 and it is again before the Board.

The issue of TDIU has been raised by the record in a September 1, 2017 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 


FINDINGS OF FACT

1.  The Veteran did not engage in combat.

2.  There is no credible supporting evidence of a stressor.

3.  A diagnosis of PTSD is not based upon fear of hostile military or terrorist activity.

4.  A depression disorder did not manifest in service and is not attributable to service.  

5.  A personality disorder has been identified.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disability, to include PTSD, was not incurred in or aggravated by service.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.304, 4.125 (2017).

2. A personality disorder is not considered a disease or injury for purposes of VA compensation.  38 C.F.R. §§ 3.303, 4.9, 4.127.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with Prior Remands

The Board remanded the claim in May 2017 to obtain any outstanding VA records and provide the Veteran a VA examination.  The Veteran's VA records were obtained and a new examination was provided in June 2017.  This having been accomplished, the Board's prior remand instructions have been substantially complied with for the issue being decided.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A, 5107, 5126 (2014); 38 C.F.R. §§ 3.159, 3.326 (2017).  

The Veteran and his representative have not raised any argument(s) with respect to the adequacy of notice and assistance.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Therefore, the appeal may be considered on the merits.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C. §§ 1110 (2012).  

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); see also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  Additionally, VA regulations provide that if the veteran engaged in combat with the enemy, and the claimed stressor is related to that combat, then the veteran's lay testimony alone may establish the occurrence of an in-service stressor, as long as it is consistent with the circumstances of his service and there is no clear and convincing evidence to the contrary.  Id.

Factual Background

The Veteran contends that he has PTSD due to combat in Vietnam.

The Veteran's March 1969 pre-induction Report of Medical History noted the Veteran responded "yes" for "depression or excessive worry," "nervous trouble," "drug or narcotic habit," "excessive drinking habit," and "periods of unconsciousness."  The physician's summary notes section reported that the Veteran drank a 6 pack of beer a day, had daily marijuana use, and monthly LSD use.  In his March 1969 Report of Medical Examination, the examiner noted "normal" for psychiatric section.  The summary section for "defects and diagnosis" states "? Alcohol and drug dependency."

The Veteran served in Vietnam as a truck driver.  His DD-214, service medical records, and service treatment records do not reflect that he served in combat.

A January 1970 service treatment note recorded that the Veteran was having issues with being nervous and doing things "out of[?] instinct," had trouble communicating, and had flat effect with acute anxiety.  He was given Librium.

His Report of Medical History at separation noted "nervous trouble."  His October 1971 Report of Medical Examination noted "normal" in the clinical evaluation in the psychiatric section.

The Veteran was imprisoned shortly after he left service.  In December 1988, a licensed psychiatrist undertook a psychological evaluation of the Veteran to determine if he suffered from PTSD due to Vietnam service.  The examiner was sent by his lawyer for purposes of determining if the Veteran could contribute to his defense.  The Veteran reported memory loss of his Vietnam service and that he been smoking opium and using heroin and drinking immediately upon arrival in-country.  Prison staff reported that the Veteran was manipulative and litigious.  The prison's mental health staff at the prison stated the Veteran had moderate grandiosity with pronounced feelings of entitlement.  

The Veteran reported strange sensory experiences and unusual thoughts.  The examiner noted the Veteran had chronic, low-level depression and was obsessive, anxious, quick to anger with hostility and impulsive thoughts, and had an inability to accept blame.  The Veteran had marked lack of control over emotions and impulses.  The examiner also noted:

Although his inability to remember any details of his service in Vietnam is highly unusual, as is his account of turning immediately to heavy drug use as soon as he arrived in country, he does appear to be experiencing significant distress as a result of his service experiences.  While there is minimal evidence of any psychotic disorder, his difficulties with anger, impulse control and relationships appear to be primarily characterological in nature.  

The examiner noted PTSD "as the result of his service in Vietnam."

The next treatment document is a January 2002 VA treatment record that notes the Veteran had trouble remembering Vietnam.  He had some vague statements regarding driving fast from a village under attack to avoid landmines and drinking and using drugs in Vietnam.  He had apparent flashbacks, anxiety, depression with crying spells, memory and concentration problems, and nightmares.  He was diagnosed with PTSD related to trauma from combat and prison experiences.  He was seen by a psychiatrist, recommended counseling, and was started on Celexa.  VA treatment notes through June 2002 note therapy and that the Veteran was hearing voices and possibly had visual hallucinations.

April and May 2009 VA treatment records note the Veteran had been incarcerated until shortly before appearing at the VA.  He presented for treatment at the VA for depression and visual/auditory hallucinations.  He had occasional nightmares, some of them regarding his experiences in Vietnam.  He had audio and visual hallucinations.  The Veteran still recalled very little about his combat experience, only that there was a lot of friendly fire, and did not remember any one particular stressful or life-threatening event.  He described a "split" inside himself in which he could hear and see another version of himself talking to him.  He also reported "troubling shadows."  VA treatment records note possible PTSD and depression.  

In May 2009, Dr. W., the VA treating psychiatrist, wrote a letter stating that the Veteran was "a combat Vet" with chronic depressive and psychotic symptoms with severe depression.  Diagnosis was "depression, severe, with psychotic features [and PTSD] from combat and other traumas." 

A July 2009 assessment notes depression and hallucinations, the Veteran "reports having difficulty with 'bad dreams, anger, isolation, feeling like he doesnt care.'  [The]  Veteran is visibly shaken when asked about his service experience and declines wanting to discuss any of his actual experiences in combat or in prison."  There were notations of overlapping between symptoms of possible PTSD and audio-visual hallucinations.

A September 2009 VA examination noted the Veteran could not remember specific events in the military.  He reported being "hit by friendly fire" but not needing treatment.  He did not remember discharging his weapon.  The Veteran noted a variety of psychological symptoms (anxiety, paranoia, audio hallucinations, depressed mood, decreased interest, decreased energy, decreased motivation, depressed mood, social withdrawal, "schneiderian symptoms where he feels as if the radio or the TV is talking with him and he reports generalized paranoia.")  The Veteran:

[W]as estimated to have below average intellectual functioning and he was not felt to be a reliable historian given that he was unable to remember specific facts.  On St. Louis University Mental Status exam, the [V]eteran scored approximately an 18/30, the [V]eteran did not know the day of the week, he did know the year, and the state.  The [V]eteran was able to do the math tasks but had some difficulty with long-term memory, short term and working memory, and attention and concentration.

The Veteran had anxiety and depression.  Only trauma noted was imprisonment.  The Veteran could not recall combat service in Vietnam.  He was diagnosed with mood disorder, NOS with anxious, depressive, and psychotic symptoms; polysubstance dependence, alcohol and narcotic reported to be in full remission; cognitive disorder NOS; and personality disorder, NOS.  The examiner noted interpersonal tensions and antisocial behavior and the Veteran also reported tenuous stabilization of his mood disorder, anxiety, and psychosis.

A May 2009 VA treatment assessment by Dr. W. noted a diagnosis of Major depression with psychotic features "plus or minus PTSD."  It was also noted he was seeking disability compensation and that may be affecting his symptoms.  Dr. W. treated the Veteran from 2009 to 2013, and made notations of diagnosis of PTSD, depression, anxiety/panic, and psychotic symptoms.  Over the course of treatment, Dr. W. at first reported that the Veteran had PTSD, but towards the end of treatment noted that the Veteran had "Mood disorder NOS--may be secondary to opiates, versus major dep. PTSD by hx.  Psychotic disorder NOS--unusual presentation of psychotic sxs.  Element of drug seeking behavior."  See, e.g., January 2013 VA treatment record.  Additional, Dr. W. noted that his diagnosis was not based upon a verified stressor, but only the Veteran's statements regarding combat.  See, e.g., September 2011 ("I do not have access to his C-file.  He reports, combat exposure in at Viet Nam.").

Other VA treatment notes (not from Dr. W.) from August 2009 note historical diagnosis and positive assessments and screens of PTSD and depression disorder, psychosis NOS, and polysubstance dependence as well as anxiety.  However, at least one primary care provider noted under PTSD/Psych that "[the Veteran] may be manipulating for secondary gains of opiates, maximizing service connection, or other."  See June 2015 VA primary care note.

In March 2010 Formal Finding, the JSRRC Coordinator, after multiple attempts to contact the Veteran to confirm stressors,  reported that the information required to verify the stressful events described by the Veteran is insufficient to send to JSRRC and/or insufficient to research the case for a military record. 

A second VA examination in November 2010 reported that the Veteran had dreams of shooting people but did not recall ever having shot anyone in Vietnam nor did he recall combat of any type.  He thought he remembered a helicopter crash.  There were no reported intrusive thoughts or recollections of any specific stressors in Vietnam.  The Veteran at the time did not endorse any issues with hallucinations, nor memory loss, which caused the examiner to believe that "his past presentation of psychotic symptoms is more related to drug abuse than to psychological factor[s]."  The examiner noted that "[t]he [V]eteran is not reporting intrusive thoughts or recollections of any specific stressors in Vietnam."  The examiner stated that the Veteran had nightmares and anxiety regarding helicopters, but these did not appear to be directly related to Vietnam.  The examiner could not identify any stressor.  The examiner reported, in the Axis I section, that

[I]t is less likely as not (less than 50/50 probability) that the [V]eteran has posttraumatic stress disorder caused by or as a result of fear of enemy combat and activity in Vietnam.  He does not report any direct combat experiences.  In fact, one of his injuries . . . while in Vietnam was while playing touch football.  All of the symptoms of anxiety, worry, depression and polysubstance dependence appear to have been present before he even went into the military judging by his medical report preinduction.

The Veteran was diagnosed with opiate dependency in early remission and personality disorder NOS with antisocial, depressive, and anxious features that appeared to have been in existence prior to the military without any evidence of military aggravation.

An April 2013 letter from a Dr. R indicated diagnoses of mood disorder NOS; PTSD by history; psychosis NOS; and polysubstance dependence.

The Veteran reported to the VA in March and April 2017 seeking Ativan for anxiety.  A mental health assessment in April noted audio and visual hallucinations, including seeing people he "killed in Viet Nam."  The Veteran heard voices, which would tell him to hurt people.  He reported ongoing psychotic symptoms.  He said he could hear people talking, vibrations, and his hair growing.  He also report hallucinations of people and animals (particularly dogs).  The Veteran's diagnoses, per DSM V, were PTSD, MDD, unspecified psychosis, panic disorder, and opiate use disorder.   

A February 2017 private examination (by Dr. C.M.) provided an overview of his medical history relevant to a psychological claim.  The examiner reported that the Veteran saw "bodies of dead soldiers" and "was ambushed" in Vietnam.  However, the Veteran could not "remember the details of the incident itself."  He also reported being involved in the death of a young child, but also "can't remember details."  The Veteran also reported vague thoughts regarding death and dying that he believed he was involved with, but he "can't remember anything about Vietnam."  

The examiner reported the criterion B symptoms of Veterans traumatic nightmares and dissociative reactions; criterion C avoidance of trauma-related stimuli; criterion D, negative alteration in cognition and mood (memory loss, use of drugs and alcohol starting in service and robbery to support drug and alcohol habit, loss of interest in previous activities); Criterion E alterations in arousal and reactivity (long history of legal problems, hypervigilance, concentration problems, sleep disturbance); that these symptoms have lasted for 45 years (duration, Criterion F); and that these symptoms not due to medication, substance use, or illness (Criterion H).  

The examiner found the Veteran had PTSD and likely did not have psychotic symptoms, since he had "no delusions or hallucinations" at the time.  Rather he had dissociation, a symptom of PTSD, not hallucinations.  The examiner noted that the Veteran specifically had PTSD "at likely than not" due to "fear of hostile enemy activity," "specifically in-service experience of having been [his] convoy ambushed."  The examiner also believed he had Major Depressive Disorder, but the symptoms overlap and could not be distinguished.

An April 2017 VA mental health assessment noted PTSD due to combat in Vietnam (under Criterion A), depression, psychotic disorders (hallucinations (A/V/T)), anxiety disorder, and substance abuse disorder.  The VA psychiatrist recounted the entire VA medical history of the Veteran.  The examiner noted:

He has a number or traumatic events in his life including being physically abused by his mother, hit with cords and other objects, he had an accident in 1968 where he went through the windshield of his GTO, he had a guy that he thought was working for the DEA empty a gun at him on the street in the early 1970s, and he may have experienced combat in Viet Nam.  His history in Viet Nam is scarce and he could not remember much, however became quite emotional when discussing the topic.

Further, the VA psychiatrist noted:

He says if he hears a helicopter now, he will feel anxious and feel like he has to go hide somewhere but cannot tie that to any specific experience in Vietnam.  The veteran is not reporting intrusive thoughts or recollections of any specific stressors in Vietnam.  There is no evidence of heightened physiological arousal other than anxiety when he hears helicopters that he cannot tie to real experiences, and nightmares which again do not appear to be directly tied to experiences in Vietnam.  Again, I note that the veteran is reporting anxiety, depressive symptoms, excessive worry and alcohol and drug abuse before even being in the military and this continued after he was out of the military as well.  I cannot identify from his report today any specific stressor in Vietnam and his medical records are actually better than most people who were in Vietnam, and do not indicate any history of anxiety other than briefly treated for that when he was first in country for only 2 weeks and, at that point, it was noted he had a long history of anxiety and worry as well. There is no subsequent treatment or subsequent documentation.

The Veteran endorsed numerous symptoms of PTSD.  The psychiatrist noted provisional DSM-V diagnosis of PTSD, panic disorder, opiate abuse, major depression, and psychosis NOS.

A VA clinical psychologist provided a VA examination in June 2017.  The examiner diagnosed other specified personality disorder, other specified depressive disorder, and opiate use disorder.  The examiner the recounted the VA treatment and service records at length.  The examiner noted the Veteran's vague responses on the subject of his military history.  The Veteran indicated he has no memories of any combat experiences in Vietnam.  He did not know where he was located.  He reported vague memories regarding prison, apparently not being aware whether he was in a military or civilian prison.  He reported stabbing a couple of inmates but did not find the experience to be traumatic.  The Veteran reported dreams "about killing people, exploding hand grenades, and helicopter crashes.  He dreams of getting shot.  When queried if he thinks he was ever shot he indicates he thinks he was hit in his thigh because he has a scar and he dreams about getting shot."  He reported dreams about Vietnam.  He reported depression, anxiety, and constant and unrelenting visual and auditory hallucinations, especially visions of Asian people, and vague paranoia.  

The VA examiner noted that "stressor #1: Service in Vietnam.  It is unknown if Criterion A is met as the [V]eteran reports he has no memories of any combat experiences in Vietnam."  Symptoms were depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, such as forgetting names, directions or recent events, flattened affect, impaired judgment, disturbances of motivation and mood, inability to establish and maintain effective relationships, and persistent delusions or hallucinations.  

The VA examiner noted that the Veteran had inconsistencies with regards to his descriptions of psychiatric symptoms over the years, specifically that the Veteran was highly inconsistent with reporting the presence or absence of memories with regard to service in Vietnam, the examiner could not state whether the Veteran experienced a criterion A stressor in combat and found that "there is wide variability in the [V]eteran's report of whether or not the Veteran actually has memories of combat in Vietnam and also in the nature of those memories."  

The VA examiner noted that the Veteran did not report symptoms with a direct relationship to combat to meet the criteria for PTSD and his reportedly symptoms varied widely.  For example, the examiner specially mentioned the wide variability in hallucinations and psychosis over several decades.  The Veteran also had a wide variety of statements regarding criminality, denying all but one crime (selling drugs) in this VA examination, but stating that "he took every chance he could to get money to support his drug habit whether it was robbery or burglary" in the prior private examination.  He also had denied alcohol and drug use prior to service in a prior VA examination, but was noted to drink and use drugs on his induction examination.  It was further noted that his MMPI-2 was rendered uninterpretable due to over-endorsement of psychopathology.  The examiner likewise found "insufficient evidence to support a diagnosis of PTSD due to fear of hostile military or terrorist activity.  The Veteran, as noted above, has been highly inconsistent in reporting the presence or absence of memories associated with his service in Vietnam."  The examiner, mistakenly, stated that the DD-214 and/or the Remand "conceded" combat -  but found if combat was experienced, "the presence of specific combat experiences sufficient to produce a clinically significant trauma response over 45 years later has not been established."  

The examiner noted that although the Veteran reported nightmares, these may not represent actual intrusion symptoms, because the Veteran could not clearly report what he experienced in Vietnam, and the Veteran's reports changed significantly.  He did not describe clear intrusive thoughts or flashbacks.  Although he engaged in avoidant behavior, this was not to avoid remembering of combat, but rather to avoid irritating interactions with others.  The Veteran's avoidant behaviors, negative thought patterns, irritability, and personality disorders were accounted for by personality disorder. 

With regard to other specified depressive disorder, the examiner noted this was present before, and not aggravated by, any event during service.  He had multiple health problems noted at induction, including drugs and alcohol use.  He had been suspended and expelled from high school.  At exit, the only endorsed symptom was nervous trouble.  The examiner noted, if anything, that the Veteran was less symptomatic on exit than on entrance, which did not show any aggravation.  

The examiner stated the Veteran's current depression was due to ongoing psychosocial stressors and anxiety and resentment about his current circumstances.  The examiner also noted there was sufficient evidence for a diagnosis of "Other specified personality disorder with antisocial and narcissistic features," as:

There is adequate evidence in the veteran's history to support the contention that maladaptive personality traits sufficient to constitute a personality disorder are contributing to his long-standing history of adjustment problems.  This is most evident in his legal record with over 35 years' incarceration that reflects a long history of violation of social norms and established rule systems and disregard for the property and rights of others.  Evident in his history is a tendency to externalize blame, impulsivity, and inability to establish relationships.  There is evidence of reduced empathy in his report of stabbing two inmates and having no substantial emotional reaction to his acts.  A pattern of oppositional behavior was established in the premilitary period in the context of physical fights, suspensions, and drug use.

The examiner concluded that the Veteran's personality disorder is one which develops in childhood, and was not influenced by military service in any way.  The Veteran's depressive disorder was associated with current psychological stressors and adjustment problems related to the personality disorder.  The examiner found that it was less likely than not that these psychiatric disorders are related to, caused by, or aggravated by any event which occurred in the military.  

The private examiner (Dr. C. M.) provided an addendum opinion dated August 2017, arguing, in detail, why a diagnosis of PTSD as opposed to a personality disorder.  The private examiner stated that combat experience has been conceded (DD 214) and that the Veteran had first reported traumatic memory stressors in 1989 and it was, therefore, incorrect to not diagnose the Veteran with PTSD based on memory loss.  Dr. C. M. than discusses why PTSD, as opposed to a personality disorder, was the correct diagnoses due to that fact the Veteran lacked "grandiosity," which is not a feature of PTSD.  Dr. C. M. stated the Veteran had not demonstrated grandiose presentation and that his anti-social tendencies (unlawful behavior) where to support his polysubstance use, which itself was an effort to self-medicate PTSD.  The private examiner also reported that the Veteran had major depressive disorder; as opposed to others specified depressive disorder and MDD symptoms were simultaneous with PTSD symptoms.  Dr. C.M. also noted that, as the Veteran was noted as "normal" at his pre-induction examination, that a pre-existing other specified depressive disorder with anxious distress could be ruled out.

Analysis

The award of service connection for PTSD requires a diagnosis and a stressor related to service.  There are multiple paths for establishing a stressor that would support a diagnosis of PTSD.  The most applicable are combat; fear of hostile or terrorist activity or credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304.

The Veteran served in Vietnam as a truck driver.  The Veteran's DD Form 214 reflects that he received the National Defense Service Medal and Vietnam Service Medal, which by themselves, do not demonstrate combat.  The Veteran was not awarded any other medals showing that he served in combat.  The Veteran's service records make no mention of combat activities or injuries that be construed as putting the Veteran near combat.  The service medical records contain one report of being on guard duty and one report of injury playing football, but otherwise report routine treatments and do not suggest combat.  In addition, the Veteran's own statements have been wildly inconsistent or he has stated that he does not remember.

As noted above, in March 2010 Formal Finding, the JSRRC Coordinator reported that the information required to verify the stressful events described by the veteran is insufficient to send to JSRRC and/or insufficient to research the case for a military record.  Thus, due to the Veteran's lack of cooperation, the Veteran's stressors were deemed to be too vague or otherwise incapable of being verified.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street.  If a veteran wants help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").  Here, we find that the Veteran has been an unreliable historian and that reports of combat are not credible.  His other statements are lacking in detail and are inadequate to have a meaningful search.  

The main disagreement between the VA examinations and the private examinations is how the symptoms should be categorized.  Per the VA examiner, the Veteran has a personality disorder (a disorder of childhood/adolescent development and not influenced by military service) as well as other specified depressive disorder, with anxious distress, associated with current psychosocial stressors and adjustment problems secondary to personality disorder.  Per the private examiner, the Veteran has PTSD due to Vietnam, depression, and polysubstance abuse (itself caused by efforts to self-medicate PTSD).

Although both the VA and private opinions are detailed, cite relevant authorities, and provide reasoned analysis and are well argued, the Veteran's claim for PTSD fails to meet the requirements of 3.304(f).  The Board notes that, on several occasions, a diagnosis of PTSD has been made in both VA and private records.  However, 3.304(f) requires an in-service stressor and credible supporting evidence that the claimed in-service stressor occurred.  Alternatively, the regulations requires that a stressor claimed by a Veteran "is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist  . . . confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor."  38 C.F.R. 3.304(f)(3).  These criteria have not been meant here.

The private examiner found PTSD based on hostile military activity, but the VA examiner did not.  Additionally, there is no credible stressor related to fear of hostile military or terrorist activity shown in the record.  We again note that the Veteran's reports have been inconsistent and the Veteran is not credible.  Therefore, per VA regulation, the Board cannot grant service connection for PTSD solely based on February 2017 private examination that the Veteran's fear of hostile military activity sufficient to warrant PTSD and, therefore, the private opinion on the matter is not dispositive.

As to PTSD due to "combat with the enemy," the Veteran has made a variety of claims regarding combat, being ambushed, seeing dead bodies, shooting people, and other statements that possibly could serve as a basis for a claim for PTSD.  As noted above, the Veteran did serve in Vietnam as a truck driver, but the evidence of record is devoid of credible evidence that suggests combat and the JSRRC could not verify a stressor.

The Veteran himself has stated numerous times in treatment records, examinations, the Board hearing, and correspondence that he has memory issues and cannot recall experiences in Vietnam.  The Veteran has repeatedly, over three decades, reported that he used drugs and drank heavily in Vietnam and, perhaps as a result, has very little memory of events in service.  

Dr. C.M. appeared to argue that, given that the Veteran stated he was in combat as long ago as 1989 and his vague and confused memories since should not be used to suggest he was not in combat.  This misreads the record.  The Veteran has been consistent since the claim was filed that he has severe memory loss regarding Vietnam.  For example, his initial claim, with a September 1981 receipt date, noted that he "would really like to find out what the hell I did in Nam, I have forgotten?? Granted, I remember some minute things and places, mostly good things that happened (could they be dreams?), but for the most part I'm in a void."  

The Veteran only vaguely and inconsistently alluding to possibly being in combat.  See, e.g., March 1989 statement in support  of claim (reporting ambush while driving a truck); February 2017 private examination (reporting ambush); November 2010 ("He says he does not know what he did in the military.  He says he does not know what kind of unit he was in.  He does not remember any combat."); April 2015 Board hearing (responding to the question "do you remember in detail what happened that caused these incidents" with "No.  None.  None at all").  Even the March 1989 statement relied upon by the private examiner noted the Veteran "can't remember much now, except that I couldn't sleep after being attacked.  Later involved in death of individual, but this is all I can recall for now."  He also referred to having a number of "confirmed kills," but this also has never been verified nor is particularly credible considering the Veteran's acknowledged issues with memory loss. 

Despite his statements regarding combat in service, the Veteran did not respond to the RO's request such that the RO could search the JSRRC in an effort to provide verification of the alleged stressor events.  Given the evidence as a whole, the Board concludes that the Veteran is not a credible historian.  Therefore, while the Veteran is competent to report what he believes his memories to be, given his inconsistencies and reports of memory loss, these reports are not probative as to whether he was in combat in Vietnam.  As a result, examiners relying on the Veteran's self-reported history of combat or other experiences in Vietnam are not based on a verified stressor.

The probative evidence therefore is against a finding of combat or a resulting verified stressor.  None of evidence persuasively establishes that the Veteran was in combat, or corroborates his alleged stressors.  To the extent that the Veteran has continued to state that he was in combat or saw bodies in Vietnam, his statements are vague and in any event are not credible.  A review of the record shows that he has given inconsistent reports of his stressors and repeatedly stated that he has no memory of his experiences in Vietnam.  Thus, there is no credible evidence of verified stressors. 

The July 2017 VA examination made this point clear, PTSD could not be shown based on fear of hostile military or terrorist activity or due to combat, because he was a poor historian regarding what happened in Vietnam and the records did not show any relevant information to support a trauma-based disorder.

In comparison, the private examiner relied upon a March 1989 statement regarding "an ambush" while "transporting dead soldiers" as the stressor.  Even here, the examiner noted that the Veteran "can't remember details of the incident itself" and that the Veteran "reported being involved in the death of a young child at one point, but can't remember details."  The private examiner likewise stated that the Veteran had "dissociative amnesia" about Vietnam and that he "cannot remember nothing about Vietnam."  Therefore, given that the private examination relied upon an unverified stressor to establish PTSD due to service, it is entitled to less weight than the VA opinion that correctly noted that the Veteran did not have a verified stressor.

There is no probative evidence of combat and VA psychiatrist or psychologist (or contractor) has not confirmed a verified stressor adequate to support a service connection for PTSD.  The claim for service connection for PTSD is denied.  The benefit of the doubt doctrine does not apply.

Other acquired psychiatric disabilities

The Board notes that the Veteran's August 2017 private opinion stated that the Veteran could not be found to have a personality disorder, as the Veteran did not narcissistic tendencies, as "the Veteran has no documented history of a grandiose presentation."  This is incorrect.  The Veteran was specifically noted to have moderate grandiosity with pronounced feelings of entitlement by a psychiatrist as along ago as 1989.  The VA examiner specifically noted this in her recounting of the Veteran's history.  The Board therefore finds the June 2017 VA opinion more probative in regards to whether the Veteran had a personality disorder.  

The Veteran was diagnosed with a personality disorder, the Board notes that personality disorders are not diseases or injuries within the meaning of the law.  See 38 C.F.R. §§ 3.303, 4.9, 4.127.  

As to other acquired psychiatric disabilities, the Veteran has been diagnosed with depression in both the private and VA opinions noted above.  As both of these examiners were medical professionals who specialize in mental health and were able to review the lengthy record, including the wide variety of diagnoses given in treatment recounted above, the Board finds that some type of depression (either Major Depression Disorder (per private opinion) or other specified depressive disorder with anxious distress (per VA opinion)), is the most probative diagnoses in the evidence of record.  

The private opinions stated the depression overlapped with PTSD and that the symptoms could not be distinguished.  However, the private opinion reported Major Depression Disorder was secondary to PTSD.  Therefore, neither opinion stated depression was etiologically related to service.  As PTSD, as described above is not related to service, neither opinion associates depression, however diagnosed, is not due to service.  The most probative evidence establishes that an acquired psychiatric disorder was not manifest during service and that current pathology is unrelated to service.


ORDER

Entitlement to service connection for an acquired psychiatric disability, to include PTSD, is denied.





______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


